Citation Nr: 1113287	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, claimed as stress fracture of the right ankle.  

2.  Entitlement to service connection for a bilateral hip and pelvis disorder, claimed as stress fractures of both hips.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from July 2004 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a substantive appeal dated in September 2007 the Veteran raised the issue of service connection for a back condition.  That issue, which has not been adjudicated, is referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Right ankle

The Veteran seeks service connection for a right ankle condition, which she avers was diagnosed in service.  She further claims that she reinjured her ankle while trying to follow a rehabilitation schedule established by the Army.  She avers that she has had pain in her ankle since that time.  

In November 2005 the Veteran was accorded a compensation and pension (C&P) general medical examination.  During the examination the Veteran reported that she was currently pregnant.  She also reported that she has pain medially at the ankle to the heel, which increased if she walked any distance.  The diagnosis was strain of the right ankle joint, considered mild.  An x-ray of the ankle could not be performed due to the Veteran's pregnancy.  

Case law provides that once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner did not provide an opinion as to whether the ankle strain was related to the ankle sprain or any other events in service, the examination report was insufficient and the Veteran should be afforded another examination.  

Bilateral hip and pelvis

The Veteran also seeks service for a bilateral hip and pelvis condition, which she relates to stress fractures diagnosed in service.  She further avers that she reinjured her pelvic bones as she tried to follow a rehabilitation schedule established by the Army.  

Service treatment records (STRs) indicate that the Veteran complained of hip pain.  A bone scan revealed focal uptake at the right sacroiliac joint consistent with stress fracture; focal uptake at the left superior femoral head or adjacent acetabulum consistent with minor stress fracture; and focal lesions at the right navicular, right third metatarsal adduction base area, the left superior calcaneus, and mildly at the left proximal navicular consistent with stress fractures.  

In November 2005 the Veteran was accorded a C&P general medical examination.  During the examination the Veteran reported a history of multiple stress fractures.  She further reported that this was an intermittent problem.  An x-ray of the hips and pelvis could not be performed due to the Veteran's pregnancy.  The diagnosis was strain of the hips and pelvis, possibly caused by pregnancy.  As the examiner did not address the stress fractures contained in the Veteran's STRs, the Veteran should be accorded a new C&P examination.  See Green, supra; see also Caffrey, supra.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from November 5, 2005.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Associate with the claims folder VA medical records pertaining to the Veteran that date from November 5, 2005.  If no further treatment records exist, the claims file should be documented accordingly.  Also attempt to obtain any other evidence, such as private medical evidence, that is identified as relevant by the Veteran during the course of the remand, provided that any necessary authorization forms are completed.  

2.  Schedule the Veteran for an appropriate examination regarding her claims for service connection for a right ankle condition and bilateral hips and pelvic condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

Regarding the right ankle, the examiner is specifically requested to set forth the diagnosis for any right ankle condition found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to her active service, to include but not limited to the ankle sprain and other events in service.  The examiner should consider the Veteran's reports of continuing symptoms since service in rendering the opinion.  

Regarding the bilateral hips, the examiner is specifically requested to set forth the diagnosis for any bilateral hip condition found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to her active service.  The examiner should consider the Veteran's reports of continuing symptoms since discharge from service in rendering the opinion.  

The examiner should also reconcile the diagnosis or diagnoses provided on the VA examination with the diagnoses contained in the STRs:  focal uptake at the right sacroiliac joint consistent with stress fracture; focal uptake at the left superior femoral head or adjacent acetabulum consistent with minor stress fracture; and focal lesions at the right navicular, right third metatarsal adduction base area, the left superior calcaneus, and mildly at the left proximal navicular consistent with stress fractures.  

3.  Ensure that the information and opinions provided by the examiner satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



